           Case 1:19-cr-00212-VEC Document 226 Filed 09/03/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 09/03/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-212 (VEC)
                                                              :
 JAMAL WATSON,                                                :     ORDER
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS sentencing is currently scheduled for Wednesday, September 9, 2020 at

11:00 A.M.;

       IT IS HEREBY ORDERED THAT, no later than Friday, September 4, 2020 at 6:00

P.M., the parties must submit a joint letter addressing the following:

       1. Does the Government’s evidence show that Mr. Watson was distributing cocaine

            from the home in which his children, particularly his son Jamal Watson, Jr., resided?

       2. Is the house from which the Defendant distributed cocaine owned by Mr. Watson?

       3. Does the Defense dispute the Government’s assertion that Mr. Watson has been

            distributing cocaine since at least 2009?

       4.   If the Defense disputes that Mr. Watson has been distributing cocaine since at least

            2009, does the Defense want a Fatico hearing?

       5. If the Defense would like a Fatico hearing, the letter must include two mutually

            acceptable dates for such a hearing.


SO ORDERED.

Dated: September 3, 2020
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge
